 
 
I 
111th CONGRESS
1st Session
H. R. 794 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2009 
Mr. Lamborn introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the use of funds to transfer enemy combatants detained by the United States at Naval Station, Guantanamo Bay, Cuba, to the Florence Federal Correctional Complex in Colorado, or to construct facilities for such enemy combatants at such location. 
 
 
1.Prohibition on use of funds to transfer individuals detained at Guantanamo Bay, Cuba, to the Florence Federal Correctional Complex in Colorado, or to construct facilities for such individuals at such locationNone of the funds appropriated or otherwise made available to any Federal department or agency may be used—
(1)to transfer any enemy combatant detained by the United States at Naval Station, Guantanamo Bay, Cuba, to the Florence Federal Correctional Complex, Colorado; or
(2)to build, modify, or enhance any facility at the Florence Federal Correctional Complex, Colorado, for the purpose of housing any such enemy combatant. 
 
